Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 11/17/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, namely an abstract ideas without significantly more. 
As to claim 1 and 5-7, the claims have neither integrated into a practical application nor significantly more than judicial exceptions. 
Claim 1 claims combinations of abstract ideas which could be done by a pure mental activity or combinations of mental activities without requiring any further devices. 
Additional limitations on the claims 5-7 do not add any more than judicial exception (while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract.)
Therefore, the claims 1 and 5-7 are rejected under USC 101. 
As to claims 8 and 15, claims 8 and 15 claim additional limitations of having processor(s) and a computer readable medium/non-transitory computer readable storage medium to operate the abstract ideas of claim 1. 
However, recited additional limitations do not amount any significance to the judicial exceptions. 
Furthermore, the claims do not create any practical applications/improvement on the technologies in the field. 
Additional limitations on the depending claims do not add any more than judicial exception. 
Therefore, the limitation of the claims, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea. Moreover, the dependent claims do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14 and 19-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 6 and 7, claim 6 recites “placing a first bounding box around only points of the first point cloud at a subsequent time, placing a second bounding box around only point of the second point cloud at the subsequent time”. 
However, it is not clear with following reasons. 
First, claim 1 is reciting a bounding box while the claim 6 does not clearly indicating a relation between those recited bounding boxes whether they could be the same or not. 
Second, claim 6 recites “a subsequent time” without clearly indicating the object of subsenquencing to (i.e., does it subsequent to the first time? Or the second time or aggregating process or placing bounding box? Etc.).
         Furthermore, the claim 7 recites “the first bounding box and the second bounding box correspond to the bounding box of the aggregated point cloud”. 
	Does this claim indicate the first bounding box and the second bounding box being a same one and do not require to be a separate boxes? Then, what being the further claimed in claims 6 or 7 more than the claim 1? 
i.e., if the bounding box of the claim 1 could be interpreted as the first and second bounding box simultaneously, the claim 6 or 7 does not further limit the claim 1 along with ambiguities of the subsequent time, BRI of the claims 6 and 7 would be placing a bounding box (first bounding box and second bounding box being the same one as the bounding box of the claim 1) around the aggregated point cloud which is the limitation of the claim 1. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claims 13, 14 and 19-20 are also rejected the same reason provided above. 
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated/unpatentable by Sinharoy et al. (US 20190122393 hereinafter Sinharoy). 
As to claim 1, Sinharoy teaches a computer-implemented method (decoding method, abstract) for detecting an object, the method comprising: 
receiving three-dimensional (3D) Light Detection and Ranging (LiDAR) data of the object at a first time ([0076]); 

generating a second point cloud based on the 3D LiDAR data at the second time; aggregating the first point cloud and the second point cloud to form an aggregated point cloud ([0008]); and
placing a bounding box around the aggregated point cloud ([0108] and [0109]).
Prior art of Sinharoy discloses multiple embodiments as shown in the (0006-0008]). Even though the details of descriptions regarding placing bounding box around the aggregated point cloud are not clearly indicated to belong to which embodiment(s), all the indicated embodiments in [0006-0008] satisfies the generating first and second point cloud based on 3D data. Therefore, the examiner invoked 102/103 rejections for the claim. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to recognize the method of Sinharoy by placing a bounding box around the aggregated point cloud for the benefit including using a bounding box to remove outliers to acquire analysis accuracy improvement.  
As to claim 5, Sinharoy teaches the computer-implemented method of claim 1. 
Sinharoy teaches further comprising receiving a user input including an indication ([0051]) of whether the bounding box is accurately placed around the aggregated point cloud ([0108]).
As to claim 6, Sinharoy teaches the computer-implemented method of claim 1.  Sinharoy teaches placing a first bounding box around only points of the first point cloud at a subsequent time; and placing a second bounding box around only point of the second point cloud at the subsequent time ([0006-0008], and [0108-0109], see above 112b rejection).
As to claim 7, Sinharoy teaches the computer-implemented method of claim 6. 
Sinharoy teaches the first bounding box and the second bounding box correspond to the bounding box of the aggregated point cloud ([0006-0008], and [0108-0109], see above 112b rejection).
As to claims 8 and 15, Sinharoy teaches the computer-implemented method of claim 1.
Sinharoy teaches further system for detecting an object, the system comprising: one or more processors; and a computer-readable medium comprising instructions stored therein ([0006] or [0047]) and non-transitory computer-readable storage medium (215 in FIGURE 2 and [0047]).  
As to claim 12 and 19, Sinharoy teaches the system of claim 8 and 15, wherein the instructions stored therein, which when executed by the processors ([0006] and [0047])/ non-transitory computer-readable storage medium ([0047]), further cause the processors/ non-transitory computer-readable storage medium to perform operations comprising receiving a user input including an indication of whether the bounding box is accurately placed around the aggregated point cloud ([0051] and [0108]).
As to claim 13 and 19, Sinharoy teaches the system of claim 8 and 15, wherein the instructions stored therein, which when executed by the processors/non-transitory 
As to claim 14 and 20, Sinharoy teaches the system of claim 13 and 15, wherein the first bounding box and the second bounding box correspond to the bounding box of the aggregated point cloud ([0006-0008], and [0108-0109], see above 112b rejection, claim 20 is claiming the shares the common limitations of the claim 14 except “The non-transitory computer-readable storage medium” which is also taught by Sinharoy as shown in above claim 8 and 15 rejection). 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9262564 (Plummeret al.) and US 9858640 (Earl et al.) teach computer implemented first and second point cloud aggregations for estimating object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886